           Case 1:18-cr-00561-VM Document 49
                                          48 Filed 11/20/20
                                                   11/19/20 Page 1 of 1




                                       The Law Office of
                                    Bertram C. Okpokwasili
                                 201 Montgomery Street, 2nd Floor, Suite 263
                                                                                         11/20/2020
                                          Jersey City, N.J. 07302
                                        Telephone: (201) 771-0394
                                           Fax: (201) 839-3352
Bertram C. Okpokwasili, Esq.*
_____________
* Member of the New York Bar and New Jersey Bar


BY ECF

The Honorable Victor Marrero
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

                 Re: United States of America v. Edgar Salvador Rodriguez
                               Docket No. 1:18-cr-00561-VM

Dear Judge Marrero,
       Defense counsel respectfully submits this request to the Court to adjourn the December 4,
2020 sentencing date to March 2021 or to a date subsequent that fits the Court’s schedule. Due
to issues with the normal sentence procedure and travel due to the Coronavirus pandemic, my
client is requesting to postpone sentencing to when he can have it in person and have his family,
who hails from Texas, attend. AUSA Robert Sobelman, for the government, has given consent.
Should the Court have any questions or require additional information please contact me. Thank
you.

                                                                                    Respectfully,

                                                                                         /s/

                                                                     Bertram C. Okpokwasili, Esq.

CC: AUSA Robert B Sobelman by ECF
                                          The request is granted. The sentencing
                                          currently scheduled for December 4, 2020
                                          is adjourned until March 18, 2021 at
                                          10:30 a.m.


                                           11/20/2020
